o own OO ao FR WD NHN =

NS MN BNO RO RDO RD PRO ND OND OO ee ee Oe Se Oe Oe ee
ao wa Oo ao Bh wD NM Se oO lOlUCOrOWlUMmNDLCOWlCUCUlmlUCUCUDADLULUCUAOUCUCUCmNDDUCUCUCEClCUO

 

| ————FILED ——— REGEIVED
——— ENTERED _—_— SERVED ON
COUNSEL/PARTIES OF RECORD

 

——

UNITED STATES DISTRICT COURT

MAY - 6 2019
DISTRICT OF NEVADA

oR CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

Case No. 2:16-CV-00576-GMN-NJK

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, et al
Plaintiffs,

v. ORDER TO RELEASE BOND

SFR INVESTMENTS POOL 1, LLC, et al.,

Defendants.

 

 

AND ALL RELATED CLAIMS

 

 

 

 

Presently before the court is the matter of U.S. Bank National Association, et al. v. SFR
Investments Pool I, LLC et al, case number 2:16-cv-00576-GMN-NJK.

On October 3, 2016, the court ordered U.S. Bank National Association to post security for
costs in the amount of $500.00 pursuant to NRS 18.130. (ECF No.25). On October 12, 2016,
Wright Finlay & Zak on behalf of U.S. Bank National Association, deposited $500.00 with the
court (ECF No. 27).

On March 19, 2019, the court granted the parties’ Stipulation to Dismiss Slander of Title
Claim Without Prejudice closing the case and entering judgment. (ECF No. 134). As this matter
is now concluded, the court will refund to Wright Finlay & Zak on behalf of U.S. Bank National
Association the $500.00 security bond, plus interest.

Accordingly,

IT IS SO ORDERED

Dated this L day ot fy 2019,

   

GE GLORIA M. NAVARRO
STATES DISTRICT JUDGE

   

 
